Name: Council Implementing Regulation (EU) 2018/1072 of 30 July 2018 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: international law;  Europe;  international affairs;  civil law;  European construction;  international trade;  international security
 Date Published: nan

 31.7.2018 EN Official Journal of the European Union L 194/27 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1072 of 30 July 2018 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) As part of the Union's non-recognition policy of the illegal annexation of Crimea and Sevastopol, the Council regards the construction of the Kerch Bridge as a further action undermining the territorial integrity, sovereignty and independence of Ukraine. (3) The construction of this bridge and its official opening, on 15 May 2018, are key symbolic steps in consolidating the Russian Federation's control over the illegally annexed Crimea and Sevastopol and further isolating the peninsula from Ukraine. (4) In view of the above, additional entities should be added to the list of persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 269/2014. (5) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The entities listed in the Annex to this Regulation shall be added to the list of entities set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 78, 17.3.2014, p. 6. ANNEX List of entities referred to in Article 1: Name Identifying information Reasons Date of Listing 42. AO Institute Giprostroymost  Saint-Petersburg  Ã Ã  ÃÃ ½Ã Ã Ã ¸Ã Ã Ã  Ã Ã ¸Ã ¿ÃÃ ¾Ã Ã ÃÃ ¾Ã ¹Ã ¼Ã ¾Ã Ã   Ã ¡Ã °Ã ½Ã ºÃ -Ã Ã µÃ Ã µÃÃ ±Ã ÃÃ ³ Address: 7 Yablochkova street, St. Petersburg, 197198 Russia Website: http://gpsm.ru Email: office@gpsm.ru AO Institute Giprostroymost  Saint-Petersburg  participated in the construction of the Kerch Bridge through its design of the Bridge, connecting Russia to the illegally annexed Crimean peninsula. Therefore it is supporting the consolidation of the illegally annexed Crimean peninsula into the Russian Federation, which in turn further undermines the territorial integrity, sovereignty and independence of Ukraine. 31.7.2018 43. PJSC Mostotrest Ã Ã Ã  Ã Ã ¾Ã Ã Ã ¾Ã ÃÃ µÃ Ã  Address: 6 Barklaya street, Bld. 5 Moscow, 121087 Russia PJSC Mostotrest actively participated in the construction of the Kerch Bridge through its state contract for the maintenance of the bridge, connecting Russia to the illegally annexed Crimean peninsula. Furthermore it is owned by an individual (Arkady Rotenberg) that is already designated for his actions undermining Ukrainian sovereignty (person No 92 in this Annex). Therefore the company is supporting the consolidation of the illegally annexed Crimean peninsula into the Russian Federation, which in turn further undermines the territorial integrity, sovereignty and independence of Ukraine. 31.7.2018 44. JSC Zaliv Shipyard Ã ¡Ã Ã ´Ã ¾Ã Ã ÃÃ ¾Ã ¸Ã Ã µÃ »Ã Ã ½Ã Ã ¹ Ã ·Ã °Ã ²Ã ¾Ã ´ Ã Ã °Ã »Ã ¸Ã ²  Address: 4 Tankistov street, 298310 Kerch, Crimea Website: http://zalivkerch.com JSC Zaliv Shipyard actively participated in the construction of new railway to the Kerch Bridge, connecting Russia to the illegally annexed Crimean peninsula. Therefore it is supporting the consolidation of the illegally annexed Crimean peninsula into the Russian Federation, which in turn further undermines the territorial integrity, sovereignty and independence of Ukraine. 31.7.2018 45. Stroygazmontazh Corporation (SGM Group) Ã Ã Ã  Ã ¡Ã ÃÃ ¾Ã ¹Ã ³Ã °Ã ·Ã ¼Ã ¾Ã ½Ã Ã °Ã ¶ (Ã ³ÃÃ Ã ¿ Ã ¡Ã Ã ) Address: Prospect Vernadskogo 53 Moscow, 119415 Russia Website: www.ooosgm.com Stroygazmontazh Corporation (SGM Group) actively participated in the construction of the Kerch Bridge through its state contract for the construction of the bridge connecting Russia to the illegally annexed Crimean peninsula. Furthermore it is owned by an individual (Arkady Rotenberg) that is already designated for his actions undermining Ukrainian sovereignty (person No 92 in this Annex). Therefore the company is supporting the consolidation of the illegally annexed Crimean peninsula into the Russian Federation, which in turn further undermines the territorial integrity, sovereignty and independence of Ukraine. 31.7.2018 46. Stroygazmontazh Most OOO OOO Ã ¡Ã ÃÃ ¾Ã ¹Ã ³Ã °Ã ·Ã ¼Ã ¾Ã ½Ã Ã °Ã ¶-Ã Ã ¾Ã Ã  Address: Barklaya street 6, building 7 Moscow, 121087 Russia Registration ID: 1157746088170 Tax ID No: 7730018980 Website: http://kerch-most.ru/tag/sgam-most Email: kerch-most@yandex.ru Stroygazmontazh Most OOO is a subsidiary of lead contractor Stroygazmontazh that manages the construction project of the bridge over the Kerch Strait. Furthermore it is owned by an individual (Arkady Rotenberg) that is already designated for his actions undermining Ukrainian sovereignty (person No 92 in this Annex). Therefore the company is supporting the consolidation of the illegally annexed Crimean peninsula into the Russian Federation, which in turn further undermines the territorial integrity, sovereignty and independence of Ukraine. 31.7.2018 47. CJSC VAD AKTSIONERNOE OBSHCHESTVO VAD Ã Ã  «Ã Ã Ã  » Address: 133 Chernyshevskogo street, Vologda, Vologodskaya Oblast, 160019 Russia 122, Grazhdanskiy Prospect, suite 5, Liter A, St. Petersburg, 195267 Russia Registration ID: 1037804006811 (Russia) Tax ID No: 7802059185 Website: www.zaovad.com Email: office@zaovad.com CJSC VAD is the main contractor for the construction of the Tavrida Highway in Crimea, the road over the Kerch Bridge and the access roads to it. Tavrida Highway will provide transportation access to Crimea through a system of newly constructed roadways that serve as a primary connection to the Kerch Bridge. Therefore CJSC VAD is supporting the consolidation of the illegally annexed Crimean peninsula into the Russian Federation, which in turn further undermines the territorial integrity, sovereignty and independence of Ukraine. 31.7.2018